DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction Requirement
Applicant’s response 06/07/2021 to election is acknowledged.  Applicants elected Group II, claims 14-17, 19 and 21-25, drawn to a process for adsorption of detoxified pneumolysin adsorbed onto aluminium phosphate.
Status of claims
3.	Claims 1, 2, 3, 4, 6, 8, 9, 10, 13, 14, 15, 16, 17, 19, 21, 22, 23, 24, 25, 27, 28, 29, 30, and 31 are pending.
	Claims 5, 7, 11, 12, 18, 20, 26, 32, 33 have been canceled.
	Claims 14-17, 19 and 21-25 are under examination.
	Claims 1-4, 6, 8-10, 13, 14 and 27-31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 08/21/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and a signed copy of the same is attached to this office action.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 14-17, 19 and 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Verlant Vincent ,  US 20140105927 or WO 2014060385  in view of Jones et al , Journal Of Biological Chemistry, vol. 280, no. 14, 2005 pages 13406-13414.
Verlant Vincent   US 20140105927 teaches  a vaccine composition comprising unconjugated chemically detoxified pneumolysin, unconjugated Poly Histidine family protein D (PhtD) and 10 distinct pneumococcal polysaccharides, all adsorbed on aluminium phosphate ( para 0011 -0026.0078-0098,0127-0135, examples 1 -6) in a method to enhance antibody-mediated opsonic activity against a Streptococcus pneumoniae serotype.  The art teaches in Example 1 producing vaccines by admixing 10/30 µg of dPly adjuvanated with Aluminium phosphate, 10/30 µg of dPly and 10/30 µg of PhtD adjuvanated with Aluminium phosphate (Para 0179) .  Further, the art teaches antigens adjuvanated to Aluminium phosphate, said antigens are S. pneumoniae capsular saccharides serotypes ((Para 0179). 
Verlant Vincent  WO 2014060385  in Example 1 teaches a vaccine composition comprising detoxified pneumolysin, Poly Histidine family protein D (PhtD) and 10 distinct pneumococcal polysaccharides, all adsorbed on aluminium phosphate in a method to enhance antibody-mediated opsonic activity against a Streptococcus pneumoniae serotype.  
 The art does not teach admixing detoxified pneumolysin and the aluminium phosphate at a pH less than 6.5.  It would have been obvious to one skilled in the art, at the time first inventor to file to determine the exact and optimal conditions required for said adsorption step using optimal buffers and pH etc. as it is well known in the art physico-chemical properties of aluminium phosphate and adsorption pattern of known positively charged protein onto aluminium phosphate (Jones et al 2005, see entire facie obvious absent evidence to the contrary.
Conclusion
7.	No claims are allowed.
Correspondence 
8.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,



/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)